Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 20, 2006                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

  131581 & (49)                                                                                       Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  LISA JAMES,                                                                                         Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 131581
                                                                   COA: 265693
                                                                   Wayne CC: 03-338747-NO
  CHUCK E. CHEESE’S,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 11, 2006
  judgment of the Court of Appeals is considered, it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court prior to the
  completion of the proceedings ordered by the Court of Appeals. The motion to stay is
  DENIED as moot.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 20, 2006                  _________________________________________
         t0920                                                                Clerk